Citation Nr: 0012315	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  94-45 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total disability 
evaluation for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1968.

The issues on appeal arise from rating decisions from the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The RO, in certifying one of the issues currently on appeal 
as entitlement to service connection for post-traumatic 
stress disorder (PTSD), indicated as part of its VA Form 8, 
Certification of Appeal, that the veteran was notified of 
this action in May 1994.  Review of the rating decision in 
question, also dated in May 1994, indicates that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a nervous condition, to include 
PTSD.  However, based upon a review of the procedural history 
of the veteran's claim for entitlement to service connection 
for PTSD, the Board construes the issue on appeal as is noted 
on the title page of this decision.  As such, a de novo 
review of this claim is in order.


FINDING OF FACT

Entitlement to service connection for PTSD is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Review of the record shows that the veteran was diagnosed 
with PTSD by VA physicians in August 1997 and February 1998.  

Review of the record also shows that the veteran supplied VA 
with information concerning his alleged stressors in May 
1992.  See VA Form 21-4138, Statement in Support of Claim.  
It does not appear that an attempt to verify these stressors 
was undertaken.  

The Board finds that although the record includes a medical 
diagnosis of PTSD based upon, in part, the veterans 
experiences in Vietnam, there is no evidence independent of 
the veteran's statements which verify the alleged stressors 
as required for a grant of service connection for PTSD.  The 
Board notes that the veteran's service personnel records do 
not show that he received medals or decorations which verify 
combat nor does his military occupational specialty indicate 
a combat status or that the veteran engaged in combat with 
the enemy.

The Board believes that an attempt should be made to verify 
the veteran's claimed stressors with the United States Armed 
Services Center for Research of Unit Records (USASCRUR).  In 
this case, a unit history of the veteran's military unit 
during his Vietnam service may assist in verification of the 
reported stressors.  Depending upon the outcome of the search 
for verified combat stressors the veteran may have to be 
reexamined for a PTSD diagnosis that is valid for rating 
purposes.  West v. Brown, 7 Vet. App. 70, 78 (1994).

Accordingly, the Board finds that the veteran's claim for 
service connection for PTSD is well grounded. 


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the veteran in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

As noted above, an attempt to verify the veteran's alleged 
stressors is in order in this case.  Also, the RO should, in 
its adjudication of this issue, examine all of the evidence 
of record, or, in other words, conduct a de novo review.

Concerning the veteran's claim for pension benefits, as part 
of his substantive appeal as to this issue, shown in the form 
of a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in June 1999, he asserted that he was currently being treated 
at a VA outpatient clinic.  Any VA medical records are deemed 
to be constructively of record in proceedings before the 
Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  These 
records, as well as records reflecting any other VA treatment 
provided to the veteran which has not been associated with 
the evidence of record, should therefore be obtained prior to 
further review of these claims.

Therefore, in order to give the veteran full consideration 
with respect to the present issues on appeal and to accord 
the veteran due process of law, the Board finds that further 
development with respect to the issues on appeal in this case 
is warranted.  Accordingly, this case is REMANDED to the RO 
for the following actions:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claims.  The 
RO should request the veteran to identify 
all private and VA facilities where he 
has received treatment since November 
1998.  After obtaining any necessary 
authorization, the RO should then obtain 
medical records from all sources 
identified by the veteran, which are not 
already of record.  The RO should request 
the veteran to indicate all disabilities 
on which he is basing the claim for non-
service connected pension benefits.  The 
veteran should also be requested to 
supply VA with a detailed occupational 
history since 1994.  

2.  The RO should obtain all treatment 
records from the Ponce VA outpatient 
clinic from February 1998 to the present.  

3.  The RO should review the claims file 
and prepare a summary of the veteran's 
claimed in-service stressors.  This 
summary and a copy of the veteran's DD 
214 and all associated service documents 
should then be sent to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150, in an 
attempt to verify the veteran's claimed 
stressors.  The USASCRUR's review should 
include a search for any incident reports 
pertaining to the events detailed by the 
veteran.  A unit history should also be 
requested as part of the stressor 
development.  Information obtained should 
be associated with the claims folder.

4.  Thereafter, if and only if the 
USASCRUR or other credible evidence of 
record verifies a claimed stressor, the 
RO should schedule the veteran for a VA 
psychiatric examination.  The veteran is 
advised that failure to report for a 
scheduled VA examination may have adverse 
consequences including the possible 
denial of his claim.  38 C.F.R. § 3.655 
(1999); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).  Regarding the claim for 
PTSD, the RO must provide for the 
examiners the summary of the stressor or 
stressors described in paragraph 3, 
above, and the examiners must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms.  The examiners should also be 
specifically requested to determine 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
appropriate the examiners must comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors that the RO found to be 
established.  The report of examination 
should include the complete rationale for 
all opinions expressed.

5.  The RO is requested to ensure that a 
VA examination has been conducted 
regarding all claimed disabilities on 
which the veteran is basing the claim for 
non-service connected pension benefits.  
An opinion as to the effect that these 
disabilities have upon his ability to 
obtain and maintain substantially gainful 
employment should also be rendered.  A 
complete rationale for the opinion 
expressed must be provided.

6.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report, if applicable, to verify that a 
diagnosis of PTSD, if found, was based on 
the verified history provided by the 
USASCRUR and/or the RO.  If the examiner 
relied upon a history which was not 
verified, the examination report must be 
returned as inadequate for rating 
purposes.  The Board emphasizes that a 
diagnosis of service-related PTSD is 
inadequate if it is based on an 
examination which relied upon an 
unverified history.  West v. Brown, 7 
Vet. App. 70, 77 (1994).

7.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of the 
veteran's entitlement to service 
connection for PTSD on a de novo basis.  

The RO should also re-adjudicate the 
issue of entitlement to a nonservice-
connected pension benefits, to include 
consideration of 38 C.F.R. §§ 
3.321(b)(2), 4.16, 4.17 (1999) and the 
"average person" and "unemployability" 
standards under 38 U.S.C.A. § 1502(a)(1) 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, 4.17 (1999), and ensuring 
that all relevant VA regulations, both 
old and new, are utilized as appropriate. 

If the decision as to either issue on appeal remains adverse 
to the veteran, he and his representative should be furnished 
a Supplemental Statement of the Case, which, in the case of 
the pension claim, includes all pertinent rating criteria and 
the criteria of the "average person" and "unemployability" 
standards.  The veteran should be provided the specified time 
within which to respond thereto.  Thereafter, the case should 
be returned to the Board for appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals


 



